Exhibit The Wilber Corporation’s Shareholder Meeting Results, First Quarter 2009 Results FOR IMMEDIATE RELEASE DATE: April 24, 2009 FROM: Douglas C. Gulotty, President and CEO PHONE: 607-433-4172 COMPANY REPORTS RECORD LOANS, DEPOSITS, AND NET INTEREST INCOME Oneonta, New York, April 24, 2009 – The Wilber Corporation (NYSE Amex: GIW) (“Company”), parent company of Wilber National Bank (“Bank”), held its Annual Meeting of Shareholders on April 24, 2009, at which time both of the Company’s proposals were approved by shareholders.The number of Directors of the Company was fixed at ten and four Directors of the Company were re-elected to the Board, each for a three-year term.The re-elected Directors are Brian R. Wright, Geoffrey A. Smith, James L. Seward, and Thomas J. Davis. Company Results Douglas Gulotty, President and CEO, announced, “We are proud to report the Company set new records in both average loans and average deposits outstanding during the first quarter of 2009.We are also pleased with the new record set for net interest income for the quarter which is the result of our successful entry intothe Greater Syracuse and Capital District markets of New York State.These results directly support our goal of improving the long-term franchise value of the Company and come from hard work and dedication on the part of our management team and employees.”Gross loans averaged $593.641 million during the first quarter of 2009 as compared to $447.526 million for the comparable prior year period, an increase of $146.115 million or 32.6%.Mr. Gulotty stated, “We are pleased with the momentum created within our newly entered markets.The growth we achieved was in line with our expectations.We also enjoyed steady growth in our legacy markets where increases were seen across most product lines, especially within the commercial lending arena.”In addition, total deposits at March 31, 2009 were $800.942 million, an increase of $87.471 million from March 31, 2008.Mr. Gulotty noted, “We were successful at attracting deposits from our consumer and municipal customers on a balanced basis.This funded our loan growth, while serving the deposit needs of our customers within the communities we serve.It also provides testament to our slogan, ‘Bank On Our Good Name’ sm.” For the three-month period ended March 31, 2009, the Company recorded $7.292 million of net interest income, a new quarterly record, and a $1.147 million or 18.7%increase over the comparable 2008 period.This improvement was principally due to a $118.296 million or $15.2% increase in average earning assets between comparable periods and an expansion of net interest margin through lower funding costs.Tax equivalent net interest margin was3.46% for the first quarter of 2009, a 4 basis point improvement over the first quarter of 2008.Non-interest income for the three-month period ended March 31, 2009 was $1.631 million, as compared to $1.530 million for the same period in 2008.This increase of $101 thousand or 6.6% was principally due to a $258 thousand increase in investment securities gains between comparable periods as the Company elected to take advantage of strong market pricing within the investment portfolio.As of March 31, 2009 the strong market pricing remained as net unrealized gains in the Company’s available-for-sale investment portfolio totaled $3.988 million.Offsetting the improvements in non-interest income between comparable quarters were increases in non-interest expense.Non-interest expenses totaled $6.381 million for the three-month period ended March 31, 2009, as compared to $5.623 million for the comparable prior year period.This represents an increase of $758 thousand or 13.5% between comparable periods and is due, in large part, to a $216 thousand increase in pension related costs, a $199 thousand increase in computer service fees largely related to the outsourcing of the management of our core operating system, a $134 thousand write-down of one property within other real estate owned, and a $113 thousand increase in other miscellaneous expenses. The Company reported net income of $1.073 million and earnings per share of $0.10 for the three-month period ended March 31, 2009.By comparison, the Company's net income and earnings per share for the three-month period ended March 31, 2008 were $1.438 million and $0.14, respectively.This decrease in net income and earnings per share was due, in large part, to a $975 thousand increase in the provision for loan losses between comparable periods.The Company recorded $1.200 million in the provision for loan losses during the first quarter of 2009, as compared to $225 thousand in the first quarter of 2008.Mr. Gulotty said, “Management believed it was necessary and prudent to significantly increase the allowance to reflect our extraordinary growth and consider environmental factors that neither we nor our customers can control.”Potential problem loans increased from $16.099 million at December 31, 2008 to $20.903 million at March 31, 2009.In addition, loans past due 30-89 days increased from 1.06% of total loans at December 31, 2008 to 1.48% of total loans at March 31, 2009.Mr. Gulotty added, “Although certain asset quality measures worsened during the quarter, others improved.” Through the first quarter of 2009, the Company recorded net loan charge-offs to average loans totaling 0.19%, a 2 basis point decreaseas compared to the first quarter of 2008.Similarly, non-performing loans to total loans decreased from 1.60% at March 31, 2008 and 1.23% at December 31, 2008 to 1.19% at March 31, 2009.Mr. Gulotty added, “During the next several quarters management will work diligently to mitigate potential losses on the non-performing and potential problem loans.” The Company's return on average assets and return on average equity for the first quarter of 2009 were 0.47% and 6.44%, respectively, as compared to 0.71% and 8.30%, respectively, for the same period in 2008.Average total assets of the Company equaled $936.124 million for the first quarter of 2009, as compared to $818.508 million for the first quarter of 2008, a $117.616 million or 14.4% increase. U.S. Treasury TARP Capital Purchase Program On
